Name: Decision of the EEA Joint Committee No 3/96 of 26 January 1996 amending Annex XVIII (Health and safety at work, labour law and equal treatment for men and women) to the EEA Agreement
 Type: Decision
 Subject Matter: rights and freedoms;  European construction;  organisation of work and working conditions
 Date Published: 1996-04-11

 11.4.1996 EN Official Journal of the European Communities L 90/41 DECISION OF THE EEA JOINT COMMITTEE No 3/96 of 26 January 1996 amending Annex XVIII (Health and safety at work, labour law and equal treatment for men and women) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XVIII to the Agreement was amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1); Whereas Commission Directive 95/30/EC of 30 June 1995 adapting to technical progress Council Directive 90/679/EEC on the protection of workers from risks related to exposure to biological agents at work (seventh individual Directive within the meaning of Article 16 (1) of Directive 89/391 /EEC) (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 15 (Council Directive 90/679/EEC) in Annex XVIII to the Agreement:  395 L 0030: Commission Directive 95/30/EC of 30 June 1995 (OJ No L 155, 6. 7. 1995, p. 41). Article 2 The texts of Commission Directive 95/30/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 February 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 26 January 1996. For the EEA Joint Committee The President FranÃ §oise GAUDENZI-AUBIER (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No L 155, 6. 7. 1995, p. 41.